PER CURIAM.
Appellant challenges his judgment and sentence for second degree murder. A review of the record reveals no reversible error as to appellant’s conviction, but there is possible error in regard to his sentence. Because the offense occurred on January 2, 1996, and appellant was sentenced pursuant to the 1995 sentencing guidelines, we remand this case to the trial court for reconsideration of the sentence imposed. See Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000).
Affirmed; remanded for reconsideration.
CAMPBELL, A.C.J., and THREADGILL, J., and LANGFORD, J. DAVID, Associate Judge, Concur.